DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 05/27/2022 has been entered.  Claims 21-23, 25-33 and 35-38 remain pending in the application.  
The previous objections to Claim 27 are withdrawn in light of Applicant's amendment to Claim 27.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Moskowitz on 07/26/2022.


The application has been amended as follows: The application has been amended as follows: 

In the Claims:

In Claim 21, line 5, “opposite to the impeller chamber;” has been deleted and --opposite to the impeller chamber, wherein the drainage chamber is a first drainage chamber comprising a second drainage chamber;-- substituted therefore.

In Claim 21, line 7, “motor; and” has been deleted and --motor, wherein the impeller and the impeller chamber of the pump body are sealed by the shaft seal of the impeller;-- substituted therefore. 

In Claim 21, line 17, after “shaft;” --and an annular wall inside the first drainage chamber and a notch on a lower position of the annular wall, wherein a side of the annular wall inside the second drainage chamber of the first drainage chamber and the second annular ring of the blocking member form the second drainage chamber.-- has been inserted.

In Claim 21, lines 18-19, “wherein the impeller and the impeller chamber of the pump body are sealed by the shaft seal of the impeller.” has been deleted.

Claim 26 has been canceled.

Claim 27, has been canceled.

	
In Clam 31, line 5, “opposite to the impeller chamber;” has been deleted and --opposite to the impeller chamber, wherein the drainage chamber is a first drainage chamber comprising a second drainage chamber;-- substituted therefore.

In Claim 31, line 7, “motor; and” has been deleted and --motor, wherein the impeller and the impeller chamber of the pump body are sealed by the shaft seal of the impeller;-- substituted therefore. 

In Claim 31, line 13, “s” has been deleted and --a-- substituted therefore.

	In Claim 31, line 18, “the impeller;” has been deleted and  -- the impeller; and an annular wall inside the first drainage chamber and a notch on a lower position of the annular wall, wherein a side of the annular wall inside the second drainage chamber of the first drainage chamber and the second annular ring of the blocking member form the second drainage chamber.-- has been inserted.

In Claim 31, lines 19-20, “wherein the impeller and the impeller chamber of the pump body are sealed by the shaft seal of the impeller.” has been deleted.


	Claim 36 has been canceled.
Allowable Subject Matter
Claims 21-23, 25, 28-33, 35 and 37-38 allowed.

See reason for indicating allowable subject matter in the previous Office action, with respect to Claim 27 for an Examiner’s statement of reasons for allowance: 
With respect to Claims 31-33, 35 and 37-38, these claims contain all the allowable subject matter of Claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, Page 7, lines 5-7, filed 05/27/2022, with respect to Claim 27 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
07/27/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746